Citation Nr: 0531975	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-18 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left wrist 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased evaluation for a hiatal 
hernia with gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis involving the low back.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 1999, December 2001, and June 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The history 
of these six issues requires a detailed introduction.

The veteran was service connected for a left shoulder 
disability, rated as 20 percent disabling, and left wrist 
disability, rated as non-compensable (zero percent) 
disabling, in a rating decision dated in January 1978.  In 
the January 1999 rating decision appealed by the veteran, the 
service-connected left shoulder disability was continued as 
20 percent disabling, and her left wrist disability rating 
was increased to 10 percent.  By that same rating decision, 
the veteran was denied service connection for hearing loss 
and tinnitus, and the veteran's claim to reopen a January 
1978 denial of service connection for a back disability was 
also denied for want of new and material evidence.  The 
hearing loss claim was denied on the merits; the tinnitus 
claim was denied because, under then existing law, the claim 
was determined to be not well-grounded.  Service connection 
was also denied for a neck disability.  These determinations 
by the RO were appealed by the veteran.

By a September 2002 Board decision, the claim of service 
connection for a neck disability was denied, but the 
veteran's claim of service connection for degenerative 
arthritis involving the L4-L5 area was reopened.  The RO 
awarded service connection, evaluating this disability as 10 
percent disabling, effective from August 1, 1998.  The 
veteran has appealed the initial 10 percent evaluation 
assigned by the RO's June 2004 decision.  The veteran has 
also appealed a December 2001 rating decision that continued 
a 10 percent rating for a hiatal hernia with GERD.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Inasmuch as the low back question currently before the Board 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized this issue as set forth above, as a claim 
for a higher initial evaluation.  Analysis of this issue 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection.

The Board notes that the veteran specified in her substantive 
appeal that no hearing was desired.  In a correspondence 
dated in May 2005 the veteran indicated that she wanted a 
videoconference hearing.  The Board received a FAX message 
purportedly from the veteran's attorney's office indicating 
that the veteran did not want a hearing.  The Board has 
determined through further correspondence in October 2005 
that the veteran does not now desire a hearing.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's service-connected left shoulder disability 
equates to limitation of flexion to 130 degrees, and 
limitation of abduction to 90 degrees.

3.  The veteran's service-connected left wrist disability 
equates to limitation of dorsiflexion to 70 degrees and 
limitation of palmar flexion to 80 degrees. 

4.  The veteran does not have hearing loss attributable to 
her military service.

5.  The veteran does not have tinnitus attributable to her 
military service.

6.  The veteran's hiatal hernia with GERD is manifested by 
occasional symptoms that do not cause considerable impairment 
of health.

7.  The veteran's degenerative arthritis involving the L4-L5 
area is manifested by mild to moderate pain on flexion which 
equates to no worse than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202 (2005).

2.  The criteria for a rating in excess of 10 percent for a 
left wrist disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5214, 5215 (2005).

3.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).

4.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

5.  The criteria for a rating in excess of 10 percent for a 
hiatal hernia with GERD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Code 7346 (2005).

6.  The criteria for a rating in excess of 10 percent from 
August 1, 1998, for degenerative arthritis of the low back 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was injured in a motor vehicle accident while on 
active duty and was subsequently service connected for a left 
shoulder and a left wrist injury, as well as a hiatal hernia 
with GERD and low back arthritis.  The veteran has been 
afforded several examinations in furtherance of these claims.

A VA joints examination given in September 1998 reported 
current symptoms of stabbing pain in the left scapular area 
and pain in her left wrist.  She reported she was unable to 
sleep on her left side because of pain.  On examination, 
range of motion studies of the left shoulder showed forward 
flexion to 130 degrees, abduction to 135 degrees, external 
rotation to 85 degrees, and internal rotation to 40 degrees.  
Range of motion studies of the left wrist showed dorsiflexion 
to 55 degrees and palmar flexion to 30 degrees.  

A fee basis examination given in April 1999 showed left 
shoulder adduction of 102 degrees and abduction to 112 
degrees, with tenderness past about 90 degrees in both 
abduction and flexion.  External rotation was 58 degrees.  
Left wrist dorsiflexion and palmar flexion were both to 42 
degrees.  

Another VA joints examination was given in September 1999.  
Range of motion studies of the left shoulder showed adduction 
to 45 degrees, abduction to 100 degrees, external rotation to 
85 degrees, and internal rotation to 40 degrees.  Range of 
motion studies of the left wrist showed dorsiflexion to 50 
degrees and palmar flexion to 30 degrees.  

The veteran was afforded an esophagus and hiatal hernia 
examination in February 2000.  The examiner noted that the 
veteran had occasional heartburn and bloating as a result of 
taking Motrin.  She reported that when she was not taking 
Motrin, there was no heartburn.  There were no reports of 
dysphagia, and no history of hematemesis or melena.  The 
veteran complained of occasional regurgitation.  

The veteran was afforded another esophagus and hiatal hernia 
examination in August 2001.  The veteran reported some 
heartburn that occurred three to four times per week, and 
regurgitation about once or twice a week.  There was no 
history of hemoptysis or melena.

Another VA joints examination was given in March 2004.  The 
veteran was found to be right handed.  Functional impairment 
was described as mild to moderate, given her reported 
difficulty with grip and grasp, causing difficulty doing her 
basic chores when she had been working as a laboratory 
technician.  Range of motion studies of the left shoulder 
showed flexion to 130 degrees, abduction to 90 degrees, 
external rotation to 85 degrees, and internal rotation to 70 
degrees.  Range of motion studies of the left wrist showed 
dorsiflexion to 45 degrees and palmar flexion to 50 degrees.  

Range of motion examination of the lumbosacral spine showed 
flexion to 95 degrees, with mild pain beginning at five 
degrees.  Extension was to 25 degrees, and lateral flexion 
and rotation were to 30 degrees bilaterally, all without 
pain.  The examiner noted that, while pain began at five 
degrees forward flexion, the veteran was able to continue to 
95 degrees on her first attempt, and to 90 degrees on her 
second attempt, demonstrating only minimal additional 
limitation following repetitive use in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The examiner could not 
determine whether there was additional limitation during 
flare-ups.  The veteran reported no incapacitating episodes 
of back pain.  There was no incoordination, and only "very 
minimal fatigability."  

No x-rays were taken for the March 2004 examination, but 
earlier x-rays were reported.  X-rays of the left wrist 
showed old post-traumatic changes of the distal radius and 
ulna, with mild degenerative changes of the wrist and base of 
the thumb.  X-rays of the humerus showed an old healed 
fracture of the neck of the humerus with mild angulation 
deformity.  X-rays of the spine showed degenerative arthritis 
involving predominantly L4-L5.  

Most recently, the veteran was afforded a VA general medical 
examination given in October 2004.  Range of motion studies 
of the left shoulder showed flexion to 130 degrees and 
abduction to 90 degrees.  Pain began at 120 degrees of 
flexion and 80 degrees of abduction.  External rotation was 
performed to 90 degrees, and internal rotation to 75 degrees.  
Range of motion studies of the left wrist showed dorsiflexion 
to 70 degrees and palmar flexion to 50 degrees.  The veteran 
was able to perform repeated range of motion exercises of the 
left shoulder, left wrist, and back in accordance with 
DeLuca.  There was mild pain, mild weakness, and mild 
fatigability noted.  Regarding functional impairment, the 
examiner noted that the veteran had difficulty with lifting 
and using the left shoulder and left wrist, though she was 
able to bend her back "quite easily" at this examination.  
The examiner noted that the major functional impact with 
these joints appeared to be pain with any repetitive use.

Range of motion studies of the back revealed flexion to 95 
degrees, extension to 30 degrees, with mild difficulty, and 
lateral flexion and rotation to 30 degrees bilaterally with 
mild difficulty and mild pain.  The veteran was able to 
perform repeated range of motion exercises of the back in 
accordance with DeLuca.

The examiner also noted that the veteran had not lost time 
from work prior to quitting her job in July 2004, and that 
she had tolerated the discomfort without ever missing work.  
The examiner opined that, if the veteran were employed, her 
disabilities were not likely to interfere with sedentary 
employment.  The veteran related that she was able to do some 
gardening and normal routine chores.

Concerning the veteran's reflux disease, the examiner noted 
that, as long as the veteran took her medication (omeprazole) 
she was without symptoms, but sometimes complained of 
occasional dysphagia.  

As for the service connection claims, the veteran's service 
medical records (SMRs) show that an audiological evaluation 
given at the time of her enlistment examination in March 1966 
reported that pure tone thresholds, in decibels, were as 
follows (converted to ISO (ANSI)):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
5
0
LEFT
20
5
0
15
15

The veteran's February 1968 discharge audiological evaluation 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
0
0
0
5
5

The veteran was afforded a VA audiological evaluation in 
March 2004, which reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
20
LEFT
10
10
5
20
20

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.

The examiner noted that acoustic immittance testing revealed 
normal tympanograms; contralateral acoustic reflexes were 
present and within normal limits; and acoustic reflex decay 
was negative bilaterally.  The examiner opined that, because 
the veteran had had no ratable hearing loss at the time of 
separation from the military, it was not likely that any 
current hearing loss was a result of her military service.  
Further, because the veteran had been discharged from service 
approximately 36 years prior to this examination, and 
reported the onset of tinnitus to be 15 years prior to this 
examination, the examiner opined that it was also unlikely 
that the veteran's tinnitus was a direct result of her 
military service.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a disability that is listed in the Rating 
Schedule.  38 C.F.R. § 4.20 (2005).



A.  Shoulder

The veteran's left shoulder disability has been rated under 
Diagnostic Code 5202, other impairment of the humerus.  
38 C.F.R. § 4.71a.  Because the veteran is right handed, and 
the shoulder and wrist disabilities are on the left side, the 
ratings applicable to the "minor" side are used.  In order 
to warrant a higher evaluation utilizing Diagnostic Code 
5202, there would have to be a fibrous union of the humerus, 
a non union (false flail joint) of the humerus, or a loss of 
the head of the humerus (flail shoulder).  None of these is 
shown in any of the examinations of the shoulder, and a 
higher evaluation under Diagnostic Code 5202 is thus not 
warranted.  

The Board has also considered other diagnostic codes to 
determine whether they would result in award of an increased 
rating.  The only diagnostic codes offering a rating higher 
than the veteran's currently assigned 20 percent are 
diagnostic codes 5200 and 5201.  Diagnostic Code 5200 
requires a showing of ankylosis of the shoulder, and there is 
no evidence of that.  A higher evaluation under Diagnostic 
Code 5201 would require a showing that the veteran's left 
shoulder motion was limited to 25 degrees between her side 
and shoulder.  The October 2004 examination showed that the 
veteran could abduct to 90 degrees, all the way to shoulder 
level, with pain beginning at 80 degrees, nearly shoulder 
level.  Both points are well in excess of the 25 degrees 
limit required for a higher rating under Diagnostic Code 
5201.  Other examinations, including the March 2004 VA joints 
examination, showed similar results.  Even with consideration 
of pain experienced by the veteran, there is no suggestion in 
the record that the functional debility caused by pain 
equates to limitation of motion to 25 degrees from the side.  
Indeed, examination reports have indicated that pain begins, 
and is therefore limiting, at a point closer to the shoulder 
level when movement is undertaken.  Consequently, even with 
consideration of the principles of 38 C.F.R. §§ 4.40, 4.45, 
the Board does not find that a higher rating is warranted.  
In sum, a higher disability rating for a left shoulder 
disability is not warranted under any diagnostic code.  

B.  Wrist

The veteran's left wrist disability has been rated as 10 
percent disabling utilizing Diagnostic Code 5215.  38 C.F.R. 
§ 4.71a.  The highest available rating under Diagnostic Code 
5215 is the 10 percent already awarded.  The only other 
diagnostic code available for rating a wrist disability is 
Diagnostic Code 5214.  However, a higher award for wrist 
disability under Diagnostic Code 5214 requires evidence of 
ankylosis of the wrist.  There is no evidence of that.  A 
higher rating for the veteran's left wrist disability is thus 
not warranted.  (As for any functional loss due to pain, 
etc., the Board notes that the veteran is already receiving 
the highest rating for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).)

The Board has also considered whether ratings for the wrist 
and shoulder are warranted based on criteria not specifically 
defined in the rating schedule; however, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2005).  
The current evidence of record does not demonstrate that 
either disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that these disabilities have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  



C.  Hearing loss and tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  Here, there is no evidence that 
the veteran's hearing loss appeared within one year of 
leaving service.  Service connection on a presumptive basis 
is therefore not warranted.

The veteran's SMRs show no complaints or diagnosis of either 
hearing loss or tinnitus.  The veteran's discharge 
examination shows that her hearing was not defective at the 
time of discharge, nor was there any history given by the 
veteran at that time of either hearing loss or tinnitus, or 
of any acoustic trauma in service.  

The report of the March 2004 audiological examination shows 
the veteran has a current hearing loss represented by 
decreased speech discrimination scores.  38 C.F.R. § 3.385.  
However, there is no medical evidence of in-service 
incurrence or aggravation of an injury or disease.  Further, 
there is no medical evidence of a nexus between the current 
disability and any in-service disease or injury.  To the 
contrary, the March 2004 audiological examiner specifically 
opined that, because the veteran had no ratable hearing loss 
at the time of separation from the military, it is not likely 
that any current hearing loss is a result of her military 
service.  There is no medical evidence to refute this 
opinion.  Service connection for hearing loss is thus not 
warranted.  

Turning to the veteran's claim for service connection for 
tinnitus, the Board similarly finds that there is no medical 
evidence of any in-service disease or injury related to 
tinnitus, and no medical evidence of a nexus between the 
veteran's current tinnitus and any in-service disease or 
injury.  As noted, because the veteran had been discharged 
from service approximately 36 years prior to the March 2004 
audiological examination, and because she reported the onset 
of tinnitus to be 15 years prior to the examination, the 
examiner opined that it was unlikely that her tinnitus was a 
result of her military service.  As with the hearing loss 
claim, this medical opinion is uncontradicted by the 
remaining evidence.  Service connection for tinnitus is thus 
not warranted.

The only evidence of record supportive of the veteran's claim 
that her hearing loss and tinnitus are related to her 
military service consists of the lay statements of the 
veteran herself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of her 
hearing loss and tinnitus, she is not competent to provide 
medical opinion as to their etiologies.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, including the 
veteran's VA, private, and Social Security records, the Board 
finds that the preponderance of the evidence is against these 
two service connection claims.  The veteran's current hearing 
loss and tinnitus are not traceable to disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

D.  Hiatal hernia with GERD

Hiatal hernia is evaluated utilizing Diagnostic Code 7346.  
38 C.F.R. § 4.114.  Under Diagnostic Code 7346, a 60 percent 
rating is for application when there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is for application when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is for application with two or more of the 
symptoms for the 30 percent evaluation of less severity.

Here, the record does not contain evidence which would 
warrant an award higher than the currently assigned 10 
percent.  On the three hiatal hernia examinations discussed 
above, the veteran never complained of more than two of the 
symptoms listed in the rating criteria at one time.  In 
February 2000 she complained of heartburn (pyrosis) and 
regurgitation, and the heartburn was said to be related to 
taking Motrin.  In August 2001 the veteran complained of some 
heartburn three to four times per week, and regurgitation 
once or twice per week.  Most recently, in October 2004, the 
veteran was essentially asymptomatic, though she reported 
that she had occasional dysphagia.  Additionally, there is no 
evidence that the veteran's hiatal hernia with GERD is 
productive of considerable impairment of health, a 
requirement for the next higher rating.  Applying the medical 
findings to the rating criteria, the Board finds that a 
rating higher than the currently awarded 10 percent for 
hiatal hernia is not warranted.

The Board has considered whether a rating is warranted based 
on criteria not specifically defined in the rating schedule; 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The symptoms complained of by the 
veteran are the very ones contemplated by the schedular 
criteria and they have not caused problems beyond those 
identified in the schedule.  Given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

E.  Back

During the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  The 
first amendment involves only changes to the rating of 
intervertebral disc syndrome (IVDS), rating this disability 
based on the occurrence of incapacitating episodes.  In 2003, 
the schedule for rating spine disabilities was changed again, 
assigning new diagnostic codes, and to provide for the 
evaluation of all spine disabilities under a single General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca, supra.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2005).

The veteran's degenerative arthritis involving the L4-L5 area 
disability was rated utilizing Diagnostic Code 5242, 
degenerative arthritis of the spine, under the most recent 
amendment to the rating criteria.  Under the both old and new 
criteria, degenerative arthritis of the spine is rated 
utilizing Diagnostic Code 5003, degenerative arthritis.  
38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2005).  
Diagnostic Code 5003, in turn, calls for rating on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion of the lumbar spine thus is rated utilizing 
Diagnostic Code 5292 under the old rating criteria.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5292, a 10 
percent evaluation is for application when there is slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is for application when there is moderate limitation 
of motion; and a 40 percent evaluation is for application 
when there is severe limitation of motion.  

Here, there is no basis on which to grant a higher evaluation 
for the veteran's degenerative arthritis involving the L4-L5 
area under the old criteria.  The medical evidence of record 
shows that the veteran was able to flex to beyond the 90 
degrees that is considered the normal limit of forward 
flexion of the spine for VA rating purposes.  See 38 C.F.R. § 
4.71a, Plate V (2005).  While there was mild pain exhibited 
in range of motion studies, the veteran was nevertheless able 
to basically reach the normal limits of motion, and there is 
no evidence that the mild pain imposed any additional 
limitation on range of motion.  There was no incoordination, 
and only "very minimal" fatigability on repetitive use.  
See DeLuca, supra.  During the October 2004 examination the 
veteran was able to bend her back "quite easily," though 
the examiner also noted that the major functional impact 
appeared to be pain with any repetitive use, even though that 
was not specifically demonstrated on examination.  Taking 
into account all of the evidence of record, and applying it 
to the old rating criteria, the Board finds that the 
veteran's back disability picture more nearly approximates 
the criteria required for a 10 percent rating based on slight 
limitation of motion of the lumbar spine.  A higher award 
under the old criteria is therefore not warranted.

Effective September 23, 2002, these regulations were amended.  
The principal change was to Diagnostic Code 5293, which now 
rated IVDS based on incapacitating episodes.  (Since the 
veteran is not diagnosed with IVDS, and since, in any event, 
the veteran has not reported incapacitating episodes as 
defined by the rating criteria, the Board will not address 
the changes effective September 23, 2002.)  

In 2003, the schedule for rating spine disabilities was 
changed again, renumbering the diagnostic codes, and 
providing for the evaluation of all spine disabilities, with 
or without symptoms such as pain, stiffness, or aching, under 
a single General Rating formula for Diseases and Injuries of 
the Spine, unless the disability is rated under the Formula 
for rating IVDS based on incapacitating episodes.  38 C.F.R. 
§ 4.71a (2005).

In pertinent part, under the new General Rating Formula, a 10 
percent evaluation is for application with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2005).

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted when there is favorable 
ankylosis or forward flexion of the thoracolumbar spine 30 
degrees or less.  Higher ratings require unfavorable 
ankylosis.  Id.

Here, the Board finds there is no evidence that would warrant 
a higher evaluation of the veteran's lumbosacral spine 
disability under the amended rating criteria.  Both the March 
and October 2004 examinations showed the veteran had full 
forward flexion of the lumbosacral spine, albeit with some 
mild pain.  The combined range of motion of the thoracolumbar 
spine totaled at least 235 degrees.  Thus, under the new 
rating criteria, neither the veteran's demonstrated forward 
flexion of the spine, nor either of the demonstrated combined 
range of motion numbers warrant a rating greater than 10 
percent.  There was no report of abnormal gait or spinal 
contour caused by muscle spasm or guarding.  It follows that 
an evaluation higher than the current 10 percent for the 
veteran's spine disability is not warranted.  As for 
functional loss caused by the veteran's pain, the most recent 
examiner has not complaints of mild to moderate pain and 
found that the pain was mild on examination.  These sort of 
findings do not suggest that any functional impairment caused 
by the pain she experiences equates to what is necessary for 
the award of a 20 percent rating-flexion not greater than 60 
degrees or combined motion not greater than 120 degrees.  She 
has very nearly normal motion even with the pain she 
experiences.  Greater functional limitations would need to be 
shown before an increased rating could be assigned.  

In sum, a higher evaluation for the veteran's service-
connected lumbosacral spine is not warranted under any of the 
criteria in effect during the pendency of this claim.  This 
is so since the award of service connection-from August 1, 
1998.  Fenderson, supra.  

As with the other rating claims, the Board has considered 
whether a rating is warranted based on criteria not 
specifically defined in the rating schedule; however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2005).  The current evidence of record does not demonstrate 
that the veteran's low back disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  Given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  



III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was signed into law, changing 
the standard for processing veterans' claims.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim(s). 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, and in follow-up correspondence dated in December 2001, 
March 2004, and April 2005.  (Although the notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically increased ratings and service connection; what 
evidence and/or information was already in the RO's 
possession; what additional evidence and/or information was 
needed from the veteran; what information VA would assist in 
obtaining on the veteran's behalf; and where she was to send 
the information sought.  The RO specifically requested that 
the veteran provide any evidence or information she had 
pertaining to her claims.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
Statement of the Case (SOC) for each of the issues on appeal, 
and four supplemental statements of the case (SSOCs) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's VA 
and private treatment records.  The veteran was afforded 
medical examinations to help her advance her claims.  Given 
the standard of the regulation, the Board finds that VA has 
no duty to inform or assist that was unmet.


ORDER

Entitlement to an increased rating for a left shoulder 
disability is denied.

Entitlement to an increased rating for a left wrist 
disability is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for a hiatal hernia with 
GERD is denied.



Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the low back is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


